Citation Nr: 0408631	
Decision Date: 04/02/04    Archive Date: 04/16/04

DOCKET NO.  03-29 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased disability rating greater than 40 
percent for service-connected back condition.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jason G. Wodogaza, Associate Counsel




INTRODUCTION

The appellant had active military service from March 1967 
until June 1968.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which assigned a 20 percent disability 
rating for the appellant's service-connected back condition.  
However, by rating decision in September 2003, an increased 
rating was granted, so the appellant's service-connected back 
condition is currently evaluated as 40 percent disabling.  AB 
v. Brown, 6 Vet. App. 35 (1993).

The appellant did not request a hearing in this case.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2003).  Information means 
non-evidentiary facts, such as the claimant's address and 
Social Security number or the name and address of a medical 
care provider who may have evidence pertinent to the claim.  
See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 38 C.F.R. 
§ 3.159(a)(5) (2003).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).

For purposes of this remand, the Board shall focus on VA's 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2003).  The Board notes that the record 
contains a letter dated in January 2003 from a private 
physician, Dr. C.E.P., which details the findings of an MRI 
of the appellant's lumbar spine.  For example, Dr. C.E.P.'s 
letter indicates "annular bulging and possible impingement 
of the exiting right L3 nerve root".  Furthermore, Dr. 
C.E.P. indicates that MRI reports and films are available for 
review, but are not attached to his January 2003 letter.  As 
such, the basis for his medical findings and conclusions is 
not evident.  Therefore, the Board remands this case for 
purposes of obtaining all relevant private medical records 
pertaining to the diagnosis and treatment of the appellant by 
the aforementioned private physician.

The duty to assist also includes, when appropriate, the duty 
to conduct a thorough and contemporaneous examination of the 
appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the appellant's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Reexamination will be requested whenever VA 
determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
38 C.F.R. § 3.327(a) (2003).  Generally, reexaminations are 
required if it is likely that a disability has improved, if 
the evidence indicates that there has been a material change 
in a disability, or if the current rating may be incorrect.  
Id.

The appellant was previously afforded several VA examinations 
in this case. The most recent VA examination was conducted in 
December 2001.  The VA examiner's opinion specifically 
addressed the severity and effects of the appellant's back 
condition on his functional abilities.  However, there exists 
objective evidence indicating that there has been a material 
change in the severity of the appellant's back condition 
since he was last examined in 2001.  As previously discussed, 
the January 2003 letter from Dr. C.E.P. indicates annular 
bulging and possible neurological symptoms.  Therefore, the 
appellant should be afforded a VA reexamination for purposes 
of determining if any increase in disability has occurred as 
compared to the December 2001 VA examination findings.

Accordingly the case is remanded for the following:

1.  Any relevant and previously unobtained 
private medical records should be obtained 
from Dr. C.E.P.  Specifically, the MRI 
reports and films referenced in Dr. C.E.P.'s 
January 2003 letter should be obtained.  An 
initial request for these records should be 
made, and a follow-up request if the records 
are not received.  However, a follow-up 
request is not necessary if the response to 
the initial request for records indicates 
that such records do not exist or that an 
additional attempt to obtain the records 
would be futile.  All efforts to obtain the 
records should be fully documented, and the 
facility must provide a negative response if 
records are not available.

2.  An attempt should also be made to obtain 
the appellant's VA treatment records from 
April 1999 to the present.  All efforts to 
obtain the records should be fully 
documented, and the facility must provide a 
negative response if records are not 
available.

3.  Upon completion of the previous 
development and obtaining any available 
private medical records, the appellant should 
be scheduled for a VA orthopedic and 
neurological reexamination.  The examiner 
should thoroughly review the claims folder in 
conjunction with evaluating the appellant.  
The examiner should specifically address the 
following:

a.	The examiner should first identify 
all current low back disorders 
related to service.

b.	What is the range of motion in 
degrees, functional impairment, 
weakness, incoordination, and 
functional loss due to pain, 
resulting from the appellant's 
service-connected back disorder?  The 
examiner should also identify any 
pain on movement, neurological 
abnormalities, and any interference 
with sitting, standing, and weight 
bearing.

c.	The examiner should also comment upon 
whether the appellant experienced 
incapacitating episodes of 
intervertebral disc syndrome having 
duration of at least 6 weeks during 
the past 12 months.  An 
incapacitating episode is a period of 
acute signs and symptoms that 
requires bed rest prescribed by a 
physician and treatment by a 
physician.

All appropriate testing in this regard should 
be accomplished.  A complete rationale for 
any opinion expressed must be provided.  If 
the examiner cannot answer the above without 
resorting to speculation, then he or she 
should so state.

4.  Upon completion of the requested 
development, the appellant's claims folder 
should be reviewed to ensure that all the 
foregoing development has been conducted and 
is completed in full.  If it is determined 
that any development is incomplete, then 
appropriate corrective action should be 
taken.

5.  The appellant's claim for a higher rating 
for his service-connected back condition 
should then be reconsidered.  In particular, 
consideration should be given to 38 C.F.R. 
§ 4.40, 4.45 and the revised regulations 
pertaining to IVDS and the spine found at 67 
Fed. Reg. 54345 (August 22, 2002) (codified 
at 38 C.F.R. § 4.71(a); 68 Fed. Reg. 51456-58 
(August 27, 2003) (to be codified at 
38 C.F.R. § 4.71(a)).  If the benefits sought 
on appeal remain denied, then the appellant 
and his representative, if any, should be 
provided with a supplemental statement of the 
case (SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue currently 
on appeal, as well as any amendments to those 
regulations.  An appropriate period of time 
should be allowed for a response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, provides for expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




